DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: Figure 1 should be changed so only Element 120 is pointing at the “Fluidics Sub-System” dashed box, only Element 140 is pointing at the “Electronic Sub-system” dashed box, and only Element 160 is pointing at the “Power Storage Sub-system”’ dashed box. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, should read --The method of claim 1, further comprising molding a pump stopper from rigid material; overmolding a second seal onto a head of the pump stopper, the second seal comprising viscoelastic elastomer; and inserting the pump stopper into the pump chamber.--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lemme (U.S. PGPub 2005/0074342), in view of Hock (U.S. Patent 4,214,507), further in view of Gibler (U.S. PGPub 2013/0102994), as evidenced by wikipedia.org (en.wikipedia.org/wiki/Elastomer - see attached Elastomer - Wikipedia pdf) , further in view of Peel (GB741455).
As to Claim 1, Lemme teaches a method of manufacturing a rotational metering pump (10), comprising, a plunger (50/44); a seal (46) on a head (44) of the plunger (50/44); inserting (as shown in Figure 2) the plunger (50/44) and seal (46) into (as shown in Figure 2) a pump chamber (48, which is within sleeve 12); and attaching (as shown in Figure 3) a pin (36) onto the plunger (50/44) through a slot (37) in a sleeve (12) comprising (as shown in Figure 3) the pump chamber (48).
Lemme is silent on the plunger material and only describes the seal as a flexible polymer (Paragraph 0061), so does not explicitly teach how the plunger is made and is made of a rigid material, nor the seal is comprised of a viscoelastic elastomer.  Lemme also teaches the plunger and the seal are integrally formed as a single unit (Paragraph 0061), but does not teach the seal is overmolded onto the head of the plunger.  Lemme is also silent on how the pin is attached to the plunger, so does not explicitly teach the pin is inserted into a hole in the plunger.
Hock describes a means of manufacturing a piston/plunger with a seal, and teaches molding (Column 2, Lines 37-45) a plunger (10) from rigid material (rigid thermoplastic material; Column 2, Lines 37-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to manufacture the plunger, as taught by Lemme, via molding rigid plastic, as taught by Hock.  It would have been obvious to use the plastic, since the described materials can provide enhanced strength and flexibility (Column 2, Lines 37-45).  It would have been obvious to mold the plastic, since this is a well-known method of manufacturing plungers/pistons to those skilled in the art (Column 2, Lines 37-45), and would yield predictable results (see MPEP 2141(III)).
Gibler describes a means for placing a seal on a plunger, and teaches overmolding a seal (1120) onto a head (1140) of the plunger (1110), the seal (1120) comprising viscoelastic elastomer (Paragraph 0086).  The first paragraph of wikipedia.org states “An elastomer is a polymer with viscoelasticity”.  Therefore, all elastomers have viscoelastic properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to overmold an elastomer seal, as taught by Gibler, onto the plunger head, as taught by Lemme, as modified, "to ensure a gas-tight seal between the overmolded seal and the external seal surface of the plunger (Paragraph 0009).”
Peel describes a piston guide via a pin in the piston and sleeve, and teaches inserting (as shown in Figure 2) a pin (8) into a hole (as shown in Figure 2) in the plunger (6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to insert the pin into the plunger, as taught by Lemme, as modified, via a hole in the plunger, as taught by Peel.  Using a hole is a well-known method for attaching pins to other structures, and yields predictable results (see MPEP 2141(III)).  Additionally, there is a need to attach the pin to the piston, and there are only a finite number of ways to do so – i.e., adhesion, welding, brazing, or fitting into a hole– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them to attach the pin to the piston.  See MPEP 2143(I)(E).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lemme, in view of Hock, further in view of Gibler, as evidenced by wikipedia.org, further in view of Peel, further in view of Clemente (U.S. PGPub 2014/0213975), further in view of Le Maner (U.S. PGPub 2007/0029347).
As to Claim 2, Lemme, as modified, teaches all the limitations of Claim 1, and continues to teach a pump stopper (Lemme 70); a seal (O-rings; Lemme Paragraph 0020) on a head (the portion of the Lemme pump stopper 70 in contact with Lemme sleeve 12) of the pump stopper (Lemme 70)…and inserting (as shown in Lemme Figure 2) the pump stopper (Lemme 70) into (as shown in Lemme Figure 2) the pump chamber (Lemme 48).
Lemme, as modified, is silent on the pump stopper and seal materials, and how they are formed.  As such, Lemme, as modified, does not teach the pump stopper is molded from a rigid material, nor the seal is overmolded onto a head of the pump stopper from a viscoelastic elastomer.
Clemente describes a delivery device with a sealed plunger and sealed stopper, and teaches the pump stopper is made of a rigid material (polymer; Paragraphs 0015/0074), and the pump stopper seal being made of a viscoelastic elastomer (Paragraph 0062).  The first paragraph of wikipedia.org states “An elastomer is a polymer with viscoelasticity”.  Therefore, all elastomers have viscoelastic properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the pump stopper, as taught by Lemme, as modified, from a rigid polymer, as taught by Clemente, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)
It would have been obvious to one of ordinary skill in the art at the time of invention to make the pump stopper seal, as taught by Lemme, as modified, from a viscoelastic elastomer, as taught by Clemente, since elastomers are “not readily susceptible to leaching or gas migration under ambient temperature and pressure (Paragraph 0047).”  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)
Hock describes a means of manufacturing structure with a seal insertable into a pump chamber, and teaches molding (Column 2, Lines 37-45) the structure (10) from rigid material (rigid thermoplastic material; Column 2, Lines 37-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to manufacture the pump stopper, as taught by Lemme, as modified, via molding rigid plastic, as taught by Hock.  It would have been obvious to use the plastic, since this is a well-known method of manufacturing plungers/pistons to those skilled in the art (Column 2, Lines 37-45), and would yield predictable results (see MPEP 2141(III)).
Gibler describes a means for placing a seal on a structure insertable into a pump chamber, and teaches overmolding a seal (1120) onto a head (1140) of the structure (1110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to overmold an elastomer seal, as taught by Gibler, onto the pump stopper head, as taught by Lemme, as modified, "to ensure a gas-tight seal between the overmolded seal and the external seal surface of the plunger (Paragraph 0009).”
Le Maner describes different methods for creating seals between two surfaces, and teaches O-rings can be fixed to a surface using multiple techniques, such as “interfitting, snap-fastening, or overmolding (Paragraph 0030)”.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to fix the O-ring to the pump stopper, as taught by Lemme, as modified, via overmolding, as taught by Le Maner.  Overmolding is a well-known method for fixing O-rings to other structures, and yields predictable results (see MPEP 2141(III)).  Additionally, there is a need to fix the O-ring to the pump stopper, and there are only a finite number of ways to do so – i.e., interfitting, snap-fastening, or overmolding– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them to fix the O-ring to the pump stopper.  See MPEP 2143(I)(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mawhirt (5,494,420) and Schreiber (3,994,632) describe pumps with plunger which reciprocate and rotate during operation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746